                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                         AT GREENEVILLE

  UNITED STATES OF AMERICA                                  )
                                                            )
                                                            )
           v.                                               )               No. 2:20-CR-65
                                                            )
  EMORY JACKSON                                             )

                                 MEMORANDUM OPINION AND ORDER

      Before the Court is the report and recommendation of United States Magistrate Judge Cynthia R.

  Wyrick filed on October 30, 2020, recommending that this Court deny in part and grant in part Defendant

  Emory Jackson’s motion to suppress. [Doc. 34]. On November 24, 2020, Defendant and the government

  filed objections to the report and recommendation. [Docs. 41, 43]. The opposing party responded. [Docs.

  54, 56]. The matters are now ripe for review. For the following reasons, the Court REJECTS in PART and

  ADOPTS in PART the Magistrate Judge’s Report and Recommendation, [Doc. 34], and DENIES

  Defendant’s motion to suppress, [Doc. 21].

      I.        BACKGROUND

      On September 1, 2020, Defendant was indicted in a single-count indictment by a federal grand jury

  charging him with being a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1) arising

  from an August 7, 2020 traffic stop. [Doc. 14]. Defendant subsequently filed a motion to suppress. [Doc.

  21]. The Magistrate Judge held a suppression hearing on October 13, 2020. [Docs. 30, 39]. Thereafter,

  the Magistrate Judge filed her report, recommending Defendant’s motion to suppress be denied in part and

  granted in part. [Doc. 34]. The parties then filed timely objections to the Magistrate Judge’s report and

  recommendation. [Docs. 41, 43].

      Neither the government nor the Defendant objected to the basic facts outlined in the Magistrate Judge’s

  report and recommendation, but they did object to the findings and legal conclusions related to those facts.

  After reviewing the record before the Court and finding the facts to be consistent with the Magistrate

  Judge’s report and recommendation, the Court ADOPTS BY REFERENCE the facts as set out in the


                                                       1

Case 2:20-cr-00065-JRG-CRW Document 59 Filed 02/12/21 Page 1 of 11 PageID #: 220
  report and recommendation. [Doc. 34 at 1]. See United States v. Winters, 782 F.3d 289, 295 n.1 (6th Cir.

  2013). The Court will refer to the facts only as necessary to analyze the issues raised on the objections.

      II.     STANDARD OF REVIEW

      Pursuant to Federal Rule of Criminal Procedure 59, “[a] district judge may refer to a magistrate judge

  for recommendation a defendant’s . . . motion to suppress evidence.” Fed. R. Crim. P. 59(b)(1). Within

  fourteen days after being served with a copy of the report and recommendation on a motion to suppress, “a

  party may serve and file specific written objections to the proposed findings and recommendations.” Fed.

  R. Crim. P. 59(b)(2). “A judge of the court shall make a de novo determination of those portions of the

  report or specified proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b);

  see also Fed. R. Crim. P. 59(b)(3).

      This Court must conduct a de novo review of those portions of the report and recommendation to which

  objection is made and may accept, reject or modify, in whole or in part, the Magistrate Judge’s findings or

  recommendations. 28 U.S.C. § 636(b)(1)(C); Smith v. Detroit Fed’n of Teachers, Local 231, 829 F.2d

  1370, 1373 (6th Cir. 1987). “The district court is not required to review - under a de novo or any other

  standard – ‘any issue that is not the subject of an objection.’” Brown v. Bd. Of Educ., 47 F. Supp. 665, 674

  (W.D. Tenn. 2014) (emphasis added) (quoting Thomas v. Arn, 474 U.S. 140, 149 (1985)). After reviewing

  the evidence, this Court is free to “accept, reject, or modify, in whole or in part, the findings or

  recommendations” of the magistrate judge. 28 U.S.C. § 636(b)(1).

      III.    DISCUSSION

      Defendant claims the Magistrate Judge erred by not finding that the traffic stop constituted a Fourth

  Amendment violation. [Doc. 43]. The government objects to the Magistrate Judge’s conclusion that

  Defendant’s un-Mirandazed statements were made during a custodial interrogation and were the fruit of

  the poisonous tree and, therefore, warranted suppression. [Doc. 41]. The Court will analyze each objection

  in turn.

              A. Defendant’s Objection



                                                       2

Case 2:20-cr-00065-JRG-CRW Document 59 Filed 02/12/21 Page 2 of 11 PageID #: 221
      Defendant’s argument that the officer had no basis to conduct a traffic stop is not supported by the

  record. A traffic stop is considered a seizure for Fourth Amendment purposes. Whren v. United States,

  517 U.S. 806, 809-10 (1996). In order to effectuate a traffic stop, an officer must possess either probable

  cause of a civil traffic infraction or reasonable suspicion of an ongoing crime. United States v. Lyons, 687

  F.3d 754, 763 (6th Cir. 2012), reh’g and reh’g en banc denied, (2012); see also United States v. Dean, 657

  F. App’x. 503, 506 (6th Cir. 2016) (citing United States v. Blair, 524 F.3d 740, 748 (2008)); United States

  v. Collazo, 818 F.3d 247, 253 (2016). The level of suspicion that justifies an investigative stop, reasonable

  suspicion, “is considerably less than proof of wrongdoing by a preponderance of the evidence, and

  obviously less than is necessary for probable cause.” Prado Navarette v. California, 572 U.S. 393, 397

  (2014). The reasonable suspicion standard does not require perfection or even require that the officer be

  correct. Kansas v. Glover, 140 S. Ct. 1183, 1188 (2020) (quoting United States v. Arvizu, 534 U.S. 266,

  274 (2002); Heien v. North Carolina, 574 U.S. 54, 60 (2014)). It is well-settled that a passenger in a vehicle

  may challenge the constitutionality of a stop and the scope of an ensuing detention. See Brendlin v.

  California, 551 U.S. 249, 256-59 (2007).

      Defendant argues that “[a]t no time relevant hereto were there any specific, articulable, and objective

  facts to indicate that a criminal offense had been or was about to be committed in this cause.” [Doc. 43 at

  3]. The Court disagrees. At the time of the traffic stop, there was an active warrant for Defendant’s arrest.

  This evidence corroborates the testimony of Officer Legault. Further, the confidential informant’s text

  message exchange with Officer Legault linked Defendant to the vehicle that was targeted. Once Officer

  Legault saw the vehicle driving on the road, he was able to observe and discern Defendant in the passenger

  seat. From prior dealings with Defendant, Officer Legault had familiarity with Defendant and could

  recognize him. Officer Legault confirmed the presence of an open warrant for Defendant’s arrest with

  dispatch immediately before pulling over the confidential informant’s vehicle and effectuating the traffic

  stop. See United States v. Hudson, 405 F.3d 425, 434 (6th Cir. 2005). Moreover, from the confidential

  informant’s text messages earlier that day, Officer Legault suspected Defendant might have a firearm in the

  vehicle, and his belief was indeed true. Officer Legault had reasonable suspicion that Defendant, a

                                                        3

Case 2:20-cr-00065-JRG-CRW Document 59 Filed 02/12/21 Page 3 of 11 PageID #: 222
  convicted felon, was in possession of a firearm, and, thereby, was committing the crime of felon in

  possession. United States v. Gaston, 776 F.3d 405, 408 (6th Cir. 2015) (“Specifically, a tip from an

  identifiable informant who gives reasonably detailed information can provide reasonable suspicion,

  especially if an investigating officer’s own observations contribute to his suspicions.” (citing Smoak v. Hall,

  460 F.3d 768, 779-80 (6th Cir. 2006))). Officer Legault had reasonable suspicion that a crime was

  committed at the time he effectuated the traffic stop; the traffic stop was constitutionally permissible.

      Defendant next takes issue with the Magistrate Judge’s finding that Defendant does not have standing

  to challenge the warrantless search. [Doc. 43 at 3-4]. The Court is unpersuaded. Defendant was seated in

  the front passenger seat when the traffic stop was initiated. There is no evidence that Defendant had a

  possessory interest in the vehicle, and therefore, he lacked a legitimate expectation of privacy in it to raise

  a valid objection to the search or the seizure of the firearm. Moreover, there is sufficient evidence that the

  driver gave voluntary consent to search her vehicle.

      In Rakas v. Illinois, the Supreme Court held that the defendants did not have a legitimate expectation

  of privacy in the glove compartment or area under the seat in a car in which they were “merely passengers.”

  439 U.S. 128, 148-49 (1978).         “Like the trunk of an automobile, these are areas in which a

  passenger qua passenger simply would not normally have a legitimate expectation of privacy.” Id. Thus,

  a “passenger usually lacks a privacy interest in a vehicle that the passenger neither owns nor rents,

  regardless of whether the driver owns it or rents it.” United States v. Cooper, 133 F.3d 1394, 1398 (11th

  Cir. 1998).

      In this case, Defendant does not allege any privacy or possessory interest in the vehicle. See United

  States v. Abrams, 494 F. Supp. 2d 657, 661 n.6 (S.D. Ohio 2005) (“It is axiomatic that a defendant has the

  burden of showing that [he] had a reasonable expectation of privacy in the area searched.”) (citing Rakas,

  439 U.S. at 130 n.1). As such, Defendant has not met his burden to show that he had a reasonable

  expectation of privacy that was violated by the search of the car and the seizure of the firearm from the

  center console between the driver and passenger seat. Rawlings v. Kentucky, 448 U.S. 98 (1980). See also

  United States v. Matlock, 415 U.S. 164, 171 (1974) (holding that consent may be given either by the suspect

                                                         4

Case 2:20-cr-00065-JRG-CRW Document 59 Filed 02/12/21 Page 4 of 11 PageID #: 223
  or by some other person who has common authority over, or sufficient relationship to, the item to be

  searched).

      Under Matlock, the driver of a vehicle generally has apparent authority to consent to a search of the

  vehicle. United States v. Morales, 861 F.2d 396, 399-400 (3d Cir.1988); United States v. Varona-Algos,

  819 F.2d 81, 83 (5th Cir.), cert. denied, 484 U.S. 929 (1987). The driver has immediate possession and

  control over the vehicle and ordinarily has access to all internal and external compartments, such as a center

  console. Taken together, the facts indicate the driver, the confidential informant, possessed apparent

  authority over the vehicle and gave her authority to consent to Officer Legault’s vehicle search.

      If a police officer receives consent for the search, “a warrantless search does not offend the

  Constitution.” United States v. Moon, 513 F.3d 527, 537 (6th Cir. 2008). Consent “must be voluntary and

  freely given[;]” this means consent is “unequivocal, specific and intelligently given, uncontaminated by

  any duress or coercion.” Id. (citing United States v. McCaleb, 552 F.2d 717, 721 (6th Cir. 1977)). Consent

  to search “is a question of fact to be determined from the totality of all the circumstances.”              Id.

  (quoting Schneckloth v. Bustamonte, 412 U.S. 218, 227 (1973)). In this case, the confidential informant,

  the driver of the vehicle, gave Officer Legault verbal consent to search the vehicle during the traffic stop.

  Further, she took her dog out of the backseat to let the officers search that area, stepped out of the way, and

  sat on the sidewalk during the search. See United States v. Carter, 378 F.3d 584, 589 (6th Cir. 2004) (verbal

  consent is not required, nor is there any formula of “magic words” one must utter to establish actual

  voluntary consent, actions indicating acquiescence to the request to search are sufficient). Accordingly, the

  search of the vehicle and the seizure of the firearm located in the center console was constitutional, and

  Defendant’s objection to the Magistrate Judge’s order are OVERRULED.

               B. Government’s Objection

      The government objects to the Magistrate Judge’s recommendation to suppress Defendant’s statements

  to law enforcement officers. Specifically, the government objects to the Magistrate Judge’s conclusion of

  law that Defendant was in Miranda custody during the traffic stop. [Doc. 41].



                                                        5

Case 2:20-cr-00065-JRG-CRW Document 59 Filed 02/12/21 Page 5 of 11 PageID #: 224
      The Fifth Amendment provides that an individual may not be “compelled in any criminal case to be a

  witness against himself[.]” U.S. Const. amend. V. In order to safeguard that right, law-enforcement officers

  must inform a suspect of his rights under the Fifth Amendment—including his right to remain silent in

  response to the officers’ questions, and his right to the presence of an attorney—before conducting a

  custodial interrogation. Miranda v. Arizona, 384 U.S. 436, 444 (1966). A suspect is in custody if he is

  subjected to “the same inherently coercive pressures as the type of station house questioning at issue

  in Miranda.” Howes v. Fields, 565 U.S. 499, 509 (2012).

      In the instant case, the Defendant did not have unrestrained freedom to move about, nor was he free to

  leave, as he was subject to a traffic stop. While acknowledging that a traffic stop curtails the driver’s and

  passenger’s freedom of movement, the Supreme Court has held that an individual briefly detained for a

  routine traffic stop “is not ‘in custody’ for the purposes of Miranda.” Berkemer v. McCarty, 468 U.S. 420,

  440 (1984). The Supreme Court has further held that “the temporary and relatively nonthreatening

  detention involved in a traffic stop or Terry stop does not constitute Miranda custody.” United States v.

  Cantie, ___ F. App’x ___, 2021 WL 79805, at *4 (6th Cir. Jan. 11, 2021) (quoting Maryland v. Shatzer,

  559 U.S. 98, 113 (2010)). However, an investigatory detention can evolve into a custodial interrogation.

  United States v. Knox, 839 F.2d 285, 299 (6th Cir. 1988) (Jones, J., concurring).

      “In determining whether a person is ‘in custody’ for purposes of Miranda, courts look to the objective

  circumstances of the interrogation to determine how a reasonable person in the position of the individual

  being questioned would gauge the breadth of his or her freedom of action.” United States v. Abdi, 827 F.

  App’x 499, 506 (6th Cir. 2020) (quoting United States v. Luck, 852 F.3d 615, 621 (6th Cir. 2017)). See

  United States v. Panak, 552 F.3d 462, 465 (6th Cir. 2009). “Several factors guide the inquiry: the location

  of the interview; the length and manner of questioning; whether the individual possessed unrestrained

  freedom of movement during the interview; and whether the individual was told []he need not answer the

  questions.” Panak, 552 F.3d at 465 (citing United States v. Swanson, 341 F.3d 524, 529 (6th Cir. 2003)).

      The questioning began while Defendant was seated in the passenger seat of the vehicle and continued

  in the parking lot when Defendant was asked to step out of the vehicle. See Maryland v. Wilson, 519 U.S.

                                                       6

Case 2:20-cr-00065-JRG-CRW Document 59 Filed 02/12/21 Page 6 of 11 PageID #: 225
  408, 415 (1997) (establishing that during a traffic stop, police officers may ask passengers out of the vehicle

  pending the completion of the stop). See also Pennsylvania v. Mimms, 4334 U.S. 106, 111 (1977) (holding

  that a police officer may properly ask a driver to get out of his or her vehicle during a traffic stop).

  Defendant remained outside the passenger side of the vehicle the entire time of the questioning. He was

  neither placed in the back of the patrol car during the questioning nor was he transported to an unfamiliar

  location to be questioned. See United States v. Richardson, 949 F.2d 851, 857-58 (6th Cir. 1991) (holding

  that detention in a police car does not automatically constitute an arrest but may do so when the detention

  exceeds the purpose and objective of the stop.); California v. Beheler, 463 U.S. 1121, 1125-26 (1983)

  (finding the detainee was not “in custody” although questioning took place in a police station). Instead,

  Defendant remained at the location of the traffic stop, in a public parking lot, during the entirety of the

  questioning. “The place of the questioning in the present case is substantially less hostile or coercive than

  in other cases in which this court or the Supreme Court has held that a detainee was not entitled to

  a Miranda warning.” Swanson, 341 F.3d at 529 (collecting cases in which individuals were questioned at

  police stations and found not to be in custody for purposes of Miranda).

      The questioning of Defendant was extremely limited in that it involved typical investigatory

  questioning. During a Terry stop, the “officer may ask the detainee a moderate number of questions to

  determine his identity and to try to obtain information confirming or dispelling the officer’s suspicions”

  without converting the stop into a custodial interrogation. Berkemer, 468 U.S. at 439. Here, the officer

  asked the Defendant in a conversational tone whether he had anything illegal on him, whether he was aware

  of the firearm in the center console of the vehicle, if it belonged to him, and whether Defendant had any

  open warrants for his arrest. Officer Legault only asked Defendant four questions over the course of a five-

  minute time period.      Moreover, the circumstances of the interrogation did not grow increasingly

  intimidating as the questioning continued, but the cordial tone remained the same throughout. The

  questioning lasted approximately five minutes was only as long as the time it took to periodically inquire

  about the firearm and to ask about active arrest warrants while the officer searched the vehicle and

  completed the traffic stop. The questioning was not a hostile or prolonged interrogation.

                                                        7

Case 2:20-cr-00065-JRG-CRW Document 59 Filed 02/12/21 Page 7 of 11 PageID #: 226
      Defendant did not possess unrestrained freedom of movement during the questioning, because he was

  subject to a Terry stop. While he was not free to leave because of the ongoing traffic stop, Defendant was

  not handcuffed or in any other way physically restrained during the questioning. Abdi, 827 F. App’x at 506

  (“Not all restraints on freedom of movement amount to custody for purposes of Miranda.” (quoting Howes,

  565 U.S. at 509). Only two officers were present during the questioning, the body camera footage shows

  that the second officer stood a few feet away from the Defendant at the end of the vehicle. See Berkemer,

  468 U.S. at 438 (“The fact that the detained motorist typically is confronted by only one or at most two

  policemen further mutes his sense of vulnerability.”). See also Swanson, 341 F.3d at 531 (“[A] routine

  traffic stop does not usually involve three police cars.”). The officers present did not display, draw, or point

  their weapons at Defendant during the questioning or at any time during the traffic stop. See Berkemer,

  468 U.S. at 438 (“[C]ircumstances associated with the typical traffic stop are not such that the motorist

  feels completely at the mercy of the police.”). Defendant’s inability to move does not change the proper

  Terry stop into a custodial interrogation. Further, it does not implicate Defendant’s Miranda rights given

  the briefness and immediacy of the question and the lack of a “police dominated” atmosphere during the

  questioning. The inherently coercive pressures of station house questioning found in Miranda are not

  present in this case. See Howes, 565 U.S. at 509.

      Defendant was not explicitly told that he did not have to answer the questions posed to him This is the

  only factor that weighs in favor of finding that Defendant was in custody. Nonetheless, a failure to do so

  does not automatically render the encounter custodial. See, e.g., Panak, 552 F.3d at 467 (finding that,

  although officers never told suspect that she did not need to answer their questions and could end the

  interview at will, the existence of such advice is one factor among many and is not a necessary

  condition); see also United States v. White, 270 F.3d 356, 366 (6th Cir. 2001) (finding no custodial

  interrogation where agents made no suggestion that individual was not free to leave). When considering

  the totality of the circumstances, the Court finds that the failure to tell Defendant he did not need to answer

  any questions is not outcome determinative in this case. See United States v. Conder, 529 F. App’x 618,



                                                         8

Case 2:20-cr-00065-JRG-CRW Document 59 Filed 02/12/21 Page 8 of 11 PageID #: 227
  623 (6th Cir. 2013) (noting that the Sixth Circuit has never required agents to inform a suspect that he can

  refuse to answer questions or terminate the interrogation at will).

      Even though it was Officer Legault’s intention to arrest Defendant on the active warrant, Officer

  Legault made no mention of arrest or knowledge of the warrant until he questioned Defendant about it

  specifically. A reasonable person would not have known it was Office Legault’s purpose for effectuating

  the stop. See Stansbury v. California, 511 U.S. 318, 323 (1994) (holding that the court looks to “the

  objective circumstances of the interrogation, not on the subjective views” of the questioning officers or the

  defendant); Berkemer, 468 U.S. at 442 (“A policeman’s unarticulated plan has no bearing on the question

  whether a suspect was ‘in custody’ at a particular time; the only relevant inquiry is how a reasonable man

  in the suspect’s position would have understood his situation.”); United States v. Salvo, 133 F.3d 943, 952

  (6th Cir. 1998) (“[A] custody determination does not depend on the subjective knowledge of the

  interrogating officers.”) “By limiting the analysis to objective circumstances, the test avoids burdening

  police with the task of anticipating each defendant’s idiosyncrasies and divining how those particular traits

  affect that suspect’s state of mind.” Berkemer,468 U.S. at 430-31.

      The Magistrate Judge in her order relies on United States v. Asberry, No. 5:06 CR 330, 2007 WL

  781475 (N.D. Ohio Mar. 12, 2007), to find that Officer Legault’s questioning about the gun was designed

  and known to elicit an incriminating response. [See Doc. 34 at 11-13]. In Asberry, the court held that the

  defendant was in custody “as soon as [he] was asked to exit his vehicle and place his hands on the vehicle,

  [and] he was no longer free to leave” Id. at *14. The Asberry Court’s finding is not supported by any

  authoritative case law and appears to be contrary to law. Instead, it is well established that during a traffic

  stop law enforcement officers may request passengers to step out of the vehicle pending the completion of

  the stop and that does not place the passenger in Miranda custody. Wilson, 519 U.S. at 414-15; United

  States v. Pacheco, 841 F.3d 384, 390 (6th Cir. 2016); United States v. White, No. 1:20-cr-00590-JG, 2020

  WL 7138655, at *2 ( N.D. Ohio Dec. 7, 2020). Further, the Supreme Court has held that officers do not

  need independent justification to remove the passenger from the vehicle. Wilson, 519 U.S. at 413.



                                                        9

Case 2:20-cr-00065-JRG-CRW Document 59 Filed 02/12/21 Page 9 of 11 PageID #: 228
  Moreover, this Court does not find the thirteen-year-old unpublished outlier district court opinion very

  persuasive especially in light of well-established and more recent case law.

      The facts in the instant case are similar to those in Cantie, where the Sixth Circuit Court of Appeals

  declined to suppress Cantie’s un-Mirandized statements made while Cantie was a passenger during a traffic

  stop. Cantie, 2021 WL 79805, at *10. There, the police officer initiated contact with Cantie, performed a

  consensual pat-down search, and then inquired about a firearm seized from a search of the vehicle subject

  to the traffic stop. Id. at *9-10. The questioning was brief, and the officer did not tell Cantie that he was

  not free to leave or respond to the questions. Id. Although Cantie was eventually arrested and placed in

  custody for Miranda purposes, the Sixth Circuit held the Cantie was not in custody when asked about the

  firearm. Id. at *10. Likewise, in this present case, the Officer initiated contact with Defendant during the

  traffic stop and inquired about the firearm discovered during a consent search of the vehicle and if

  Defendant had any active warrants for his arrest. Officer Legault’s questioning was limited to four

  questions, did not last very long and was neither intrusive, hostile nor coercive.

      While there were coercive aspects to the situation, e.g., not informing Defendant that he did not need

  to answer any questions, a non-custodial situation is not converted into one in which Miranda applies

  simply because the questioning took place in a “coercive environment.” Oregon v. Mathiason, 429 U.S.

  492, 495 (1977) (per curiam); see also Salvo, 133 F.3d at 948 (“The Supreme Court has distinguished

  between ‘custodial interrogation’ and the mere questioning of a suspect in a ‘coercive environment’”]).

  This is because

                    [a]ny interview of one suspected of a crime by a police officer will have
                    coercive aspects to it, simply by virtue of the fact that the police officer is
                    part of a law enforcement system which may ultimately cause the suspect
                    to be charged with a crime . . . . Miranda warnings are required only where
                    there has been such a restriction on a person’s freedom as to render him
                    “in custody.”       It was that sort of coercive environment to
                    which Miranda by its terms was made applicable, and to which it is
                    limited.

  Mathiason, 429 U.S. at 495. While the questioning may have created a slightly coercive environment,

  under the totality of the circumstances, it did not turn the parking lot into an “interrogation cell” and render


                                                          10

Case 2:20-cr-00065-JRG-CRW Document 59 Filed 02/12/21 Page 10 of 11 PageID #: 229
  him in custody for Miranda purposes. See Panak, 552 F.3d at 466 (citing United States v. Craighead, 539

  F.3d 1073, 1083 (9th Cir. 2008)).

      A review of the facts and case law determines that Defendant was not in Miranda custody during

  Officer Legault’s questioning throughout the traffic stop. The government’s objection is SUSTAINED.

  Defendant’s motion to suppress is DENIED in its entirety because the Defendant was not in custody at the

  time Defendant made the statements at issue.

      IV.      CONCLUSION

      For the reasons stated above in the memorandum opinion, the Court ACCEPTS AND ADOPTS IN

  PART and REJECTS IN PART the report and recommendation, [Doc. 34], of the magistrate judge.

      It is further ordered that:

      (1) the Defendant’s objection to the Magistrate Judge’s Report and Recommendation, [Doc. 43],

            is OVERRULED;

      (2) the Government’s objection to the Magistrate Judge’s Report and Recommendation, [Doc. 41 ], is

            SUSTAINED; and

      (3) the Defendant’s motion to suppress evidence [Doc. 21], is DENIED.

            So ordered.

            ENTER:


                                                                       s/J. RONNIE GREER
                                                                  UNITED STATES DISTRICT JUDGE




                                                     11

Case 2:20-cr-00065-JRG-CRW Document 59 Filed 02/12/21 Page 11 of 11 PageID #: 230
